DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13, filed November 22, 2021 with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-8, 10, 12, 18-22 has been withdrawn. 
Response to Amendment
The amendment submitted November 22, 2021 has been accepted and entered.  Claims 1, 18-20 are amended.  Claim 22 is cancelled.  New claim 23 is added. Thus, claims 1-21 and 23 are examined.  
Allowable Subject Matter
Claims 1-21 and 23 are allowable over the prior art. 
Independent claims 1, 18 and 20 are allowable based on applicant’s remarks dated November 22, 2021 regarding a radiation imaging system, apparatus and method comprising: wherein the control unit performs photographing operations in a time period between a time at which a photographing permission information is transmitted and the irradiation time, as claimed in combination with the rest of the claim limitations, so as to enable synchronized radiation irradiation with radiation imaging apparatus operations.  
Claims 2-17, 19, 21, 23 are allowable based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura et al (US 2013/0279661 A1) discloses a radiant ray generation control apparatus comprising: an exposure switch configured to instruct radiation emission; an acquisition unit configured to acquire a first signal indicating that the exposure switch is pressed; a first connection unit configured to detachably connect with a control unit of a radiant ray detector to transmit a second signal indicating the driving state of the radiant ray detector; a second connection unit configured to detachably connect with a control unit of a radiant ray generation apparatus to transmit a specific signal; and a control unit configured to perform control to output the specific signal via the second connection unit upon acquisition of the first and second signals, wherein the second connection unit is a connector for making wired connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/